              Case 3:21-mj-04119-CDB Document 12 Filed 08/16/21 Page 1 of 2



                                   MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – FLAGSTAFF
U.S. Magistrate Judge: Camille D. Bibles          Date: August 16, 2021
USA v. Joseph Don Mount                           Case Number: 21-04119MJ-001-PCT-CDB

Assistant U.S. Attorney: Paul V. Stearns for Patrick Joseph Schneider
Attorney for Defendant: Ryan J. Stevens by telephone, Retained
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Due to the ongoing COVID-19 pandemic, and in accordance with established CDC guidelines regarding
public assemblies, parties appear by telephone. Defendant consents to proceed in this manner.
Defendant appears by telephone.

INITIAL APPEARANCE
☒ Complaint Filed
☒ Defendant states true name to be SAME.
   Further proceedings ORDERED in Defendant’s true name.

As required by Rule 5(f), the United States is ordered to produce all information required by Brady v.
Maryland and its progeny. Not doing so in a timely manner may result in sanctions including exclusion
of evidence, adverse jury instructions, dismissal of charges, and contempt proceedings.

DETENTION HEARING :               ☐ Held ☐ Continued ☒ Submitted ☐ UA
Court orders defendant remain released.
☒ Defendant is advised on the record. Order Setting Conditions of Release as set forth below.

 (1) Defendant shall appear to answer and submit himself to all further orders and processes of the Court
having jurisdiction in this case.
(2) Defendant shall not commit any federal, state, or local criminal offense.
(3) Defendant shall notify the Court of any change of address or telephone number and not leave the
United States without permission of the Court.
(4) Defendant shall promise to appear at all proceedings as required and to surrender for service of any
sentence imposed.
(5) Defendant shall not consume or possess excessive alcohol or any illegal drugs (The use or
possession of marijuana, even with a physician's certification, is not permitted.).
(6) Defendant shall be banned from the Grand Canyon National Park except to travel through any
federal, state, or local highways and roads.
(7) Defendant shall contact his attorney as his counsel requires.

Status Hearing set for Wednesday, September 29, 2021 at 10:00 a.m. before Magistrate Judge Camille
D. Bibles at 123 N. San Francisco Street, Flagstaff, Arizona.
             Case 3:21-mj-04119-CDB Document 12 Filed 08/16/21 Page 2 of 2

USA v. Joseph Don Mount                                            Date: August 16, 2021
Case Number: 21-04119MJ-001-PCT-CDB                                            Page 2 of 2


Recorded By Courtsmart                                               IA      5 min
Deputy Clerk Christina Hurley                                        DH      2 min

                                                                     Start: 10:04 am
                                                                     Stop: 10:11 am
